317 So. 2d 504 (1974)
Doris COOKS
v.
STATE.
5 Div. 239.
Court of Criminal Appeals of Alabama.
October 1, 1974.
Rehearing Denied October 29, 1974.
*505 Walker, Hill, Gullage, Adams & Umbach, Opelika, for appellant.
William J. Baxley, Atty. Gen., and Richard F. Calhoun, Sp. Asst. Atty. Gen., for the State, appellee.
TYSON, Judge.
Doris Cooks was indicted by the Grand Jury of Lee County at its September, 1972, Term for the unlawful sale of marijuana. The Jury found her guilty of the unlawful sale of marijuana, but declined to assess a fine. The trial court then sentenced the appellant to fifteen years imprisonment in the penitentiary.
In our review of the record, we found that Doris Cooks, at the time of trial, was twenty years of age, and at no time before or during the trial was she ever apprised of the fact that she had the right to request to be considered as a youthful offender.
Under Morgan v. State, 291 Ala. 764, 287 So. 2d 914, we must remand this cause to the Circuit Court to investigate and examine the appellant at a hearing and determine whether in its discretion appellant should be tried as a youthful offender. Title 15, § 266(1), Code of Alabama, as amended. See also Edwards v. State, 55 Ala.App. 544, 317 So. 2d 511; Pride v. State, 55 Ala.App. 575, 317 So. 2d 541; Clemmons v. State, 56 Ala.App.___, 321 So. 2d 243 all this day decided.
The trial court is further instructed that the hearing be held speedily, and that a full record be made together with the court's determination. A transcript of these proceedings, under the seal of the Clerk, will then be forwarded to this Court for review. Seibold v. State, 287 Ala. 549, 253 So. 2d 302.
Remanded with directions.
All the Judges concur.